                                                                                 09/25/19
 1                                                                                     KDI




                                                                                             JS-6
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
      LA GARDEN COMMUNITY
                                                           (CASE NUMBER:
10    ASSOCIATION,

11                                                                   CV 19-8220-CAS(KSx)
                                               Plaintiff
12                             v.
13 ~ MANUEL BURNS,
                                                                ORDER REMANDING CASE TO
14                                                                    STATE COURT
15
                                         Defendant(s).
16

17            The Court sua s orate REMANDS this action to the California Superior Court for the

18 County of Los Angeles                   for lack of subject matter jurisdiction, as set forth below.
19            "The right of removal is entirely a creature of statute and `a suit commenced in a state

20 court must remain there until cause is shown for its transfer under some act of Congress."'
21   Syn~enta Crop Prot., Inc. v. Henso~~, 537 U.S. 28, 32(2002)(quoting Great N. Ry. Co. v.
22 Alexander, 24( U.S. 276, 28Q (1918)). Generally, where Congress has acted to create a right of

23 removal, those statutes are strictly construed against removal jurisdiction. dI      Nevada v. Bank of
24 Am. Corp.,672 F.3d 661, 667(9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566(9th Cir. 1992).

25            Unless otherwise expressly provided by Congress, a defendant may remove "any civil
26 action brought in a State court of which the district courts of the United States have original

27 jurisdiction." 28 U.S.C. ~ 1441(x); Dennis v. Hart, 724 F.3d 1249, 1252(9th Cir. 2013). The

28 removing defendant bears the burden of establishing federal jurisdiction. Abrego Abre~o v.




     CV-136(3116)                     ORDER RE~9ANDINC CASE TO S"TATE COURT                          Page 1 of 3
     Dow Chem. Co., 443 F.3d 676,682(9th Cir. 2006); Gaus,980 F.2d at 566-67. "Under the plain

     terms of 4 1441(a), in order properly to remove [an] action pursuant to that provision,[the

     removing defendant] must demonstrate that original subject-matter jurisdiction lies in the federal

 4I courts." Syn~enta Croy Pret., 537 U.S. at 33. Failure to do so requires that the case be remanded,

     as "[s]ubject matter jurisdiction may not be waived, and ...the district court must remand if it

     lacks jurisdiction." Kelton Arms Condo. Owners Assn v. Homestead Ins. Co., 346 F.3d 1190,

     1192(9th Cir. 2003). "If at any time before final judgment it appears that the district court lacks

     subject matter jurisdiction, dze case shall be remanded." 28 U.S.C. g 1447(c). It is "elementary

     that the subject matter jurisdiction of the district court is not a waivable matter and maybe raised

10   at anytime by one of the parties, by motion or in the responsive pleadings, or sua sponte by the

11   trial or reviewing court." Emrich v.'I'ouche Ross & Co.,846 F.2d 1190, 1194 n.2 (9th Cir. 1988).

12             From a review of the Notice of Removal and the state court records provided, it is evident

13   that the Court lacks subject matter jurisdiction over the instant case, for the following reasons.

14
               No basis for federal question jurisdiction has been identified:
15
                      1'ne Cornplaint does not include any claim "arising under the Constitution,laws,
16                    or treaties of the United States." 28 U.S.C. 4 1331.
17
                      Re1n~villg defendants) asserts that the affirmative defenses at issue give rise to
18                    federal q~aestioi3 jurisdiction, but "the existence of federal jurisdiction depends
                      solely on the plliintiffs claims for relief and not on anticipated defenses to those
19
                      claims." ARCO Envtl. Remediation, L.L.C. v. Dept. of Health and Envd. QualitX,
20                    213 F.3d 1108, 1 i 13 (9th Cir. 2000). An "affirmative defense based on federal law"
                      does :zot "render[] an action brought in state court removable." Berg v. Leason, 32
21                    F.3d 422,426 (9th Cir. 1994). A "case may not be removed to federal court on the
                      bass of a federal. defense ...even if the defense is anticipated in the plaintiffs
22
                      complaint, an~~ ~~~en if both parties admit that the defense is the only question truly
23                    at issue in the case." Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S.
                      1, ~_4 (19~83J.
24

25                    Removing defen_~~nt(s) has not alleged facts sufficient to show that the
                      rPgiairements ~c r removal under 28 U.S.C. ~ 1443 are satisfied. Section 1443(1)
26                    provides for she i-er~oval of a civil action filed "[a]gainst any person who is denied
                      ~,r cannot nnfc~rce in the courts of such State a right under any law providing for
27
                      the equal civil rights of citizens of the United States ...." Even assuming that the
28                    removing defen~iant(s) has asserted rights provided "by explicit statutory




     CV-136 (3/16)                    ORDER I2F.MAi1DING CASE TO STATF, COURT                        Page 2 of 3
                         enactment protectia~g equal racial civil rights," Patel v. Del Taco,Inc., 446 F.3d 996,
                         999 (9th Cir. 2006)(citation omitted), defendants) has not identified any "state
 2
                         statute or a constitutional provision that purports to command the state courts to
 3                       ignore the federal rights" or pointed "to anything that suggests that the state court
                         would not enforce [defendant's] civil rights in the state court proceedings." Id.
 4                       (citation omitted); see also Bogart v. California, 355 F.2d 377, 381-82 (9th Cir.
 5                        1966)(holding that conclusionary statements lacking any factual basis cannot
                         support removal under g 1443(1)). Nor does § 1443(2) provide any basis for
 6                       removal, as it °cotlf~,rs a privilege of removal only upon federal officers or agents
                         and those authorized to act with or for them in affirmatively executing duties
 7
                          under any fecierai haw providing for equal civil rights" and on state officers who
 8                       refusF to enforce discriminatory state laws. CitX of Greenwood v. Peacock, 384
                         U.S. 408, 824 & 324 n.22 (1966).
 9

10                   ❑ The underlying action is an unlawful detainer proceeding, arising under and
                       g~verne~ try the laws of the State of California.
11
                 0 Rem~~ving defer_~.art(s) claims that 28 U.S.C. § 1334 confers jurisdiction on this
12
                   Court, buk the underlying action does not arise under Title ll of the United States
13                 Co~~~:.

14            Diversity jurisdiction is lacking, and/or this case is not removable on that basis:

15                       Every defendant is not alleged to be diverse from every plaintiff 28 U.S.C. §
                         1332(a).
16

17                       The Complaint does not allege damages in excess of $75,000, and removing
                         defendants) has not plausibly alleged that the amount in controversy requirement
18
                         leas beets met. _1~; see. Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.
19                       54%, 554(2014}.

20                      'I'h~ i~u_de~-~yinb t~r~I~~~vful detainer action is a limited civil action that does not
                         exceed $25,000.
21
                         Removing defendants) is a citizen of California. 28 U.S.C. 4 1441(b)(2).
22
        U       Other:
23

24

25

26   IT IS THEREFORE OR.DEREI;~ that this matter be, and hereby is, REMANDED to the Superior
27   Court of Califor~iia listed al~~~T~~, for lack of subject matter jurisdiction.

28 i IT IS SO ORD~RE~.

         Date:        September 25, 2019

                                                                         United States District Judge
     CV-136 (3/16)                        ~J18CAF;R REMANDING CASF. TO STATE COURT                           Page 3 of 3
